Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on March 24, 2021. Claims 1,8-10,18, 20,23-27, 29-30, 37-38 are currently pending. 

Drawings
The drawings filed on 3/24/2021 are unacceptable as they do not show certain features of the invention, i.e. the monitor (claim 30). It is noted that in view of the drawings filed on 3/24/2021 several of the objections against the drawings have been withdrawn, however the monitor has not been addressed.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, monitor (claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: Page 23, line 14 recites a US patent application serial no. which has now matured into a patent and should be updated with the issued patent number.  
Appropriate correction is required.

Claim Objections
In view of the amendment filed on 3/24/2021 clarifying the language of claim 18 the objections made against claim 18 in the office action of 11/24/2020 have been withdrawn.  

Claim Interpretation
See claim interpretation statements made within the action mailed 11/24/2020.  


Claim Rejections - 35 USC § 101
In view of the amendment filed on 3/24/2021 clarifying the language of claim 20 the 101 rejections made against claims 20, 23-27 and 29-30 in the office action of 11/24/2020 have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-10,18 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.. Claim 1 has been amended to recite “wherein the method comprises adjusting pressure or time course of pressure exerted on the left and right ventricles ventricle in diastole by the device and maximum expansion volume of the left and right ventricles ventricle allowed by the device in diastole, which recites adjusting both pressure or time course of pressure exerted and maximum expansion in both the left and right ventricles which is confusing since it contradicts what was previously recited within step c(i) which recites “adjusting pressure or time course of pressure exerted on the left or right ventricle in diastole by the device or maximum expansion volume of the left or right ventricle allowed by the device in diastole”, clarification is required. Claims 8-10 and 18 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. 
Claim limitation “transducer elements..adapted to measure signals that allow determination of distance between at least two transducer elements…” (claim 30) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In view of the amendment filed on 3/24/2021 the 102 rejections made against claims 1 and 8-10 in the office action of 11/24/2020 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,8-10 and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0021260 to Criscione et al. (Criscione) (previously cited) in view of US Patent No. 6,540,666 to Chekanov (Chekanov).
In reference to at least claim 1
Criscione teaches a device for the modulation of cardiac end diastolic volume which discloses a method of treating heart failure comprising: implanting a device for treating cardiac disease (e.g. implanted on the heart, Fig. 10) comprising: a cardiac jacket adapted to fit generally around the heart of a mammal (e.g. placed around heart, Fig.10), the jacket comprising an inner layer proximal to the heart (e.g. interior surface 76, Figs. 6A-B) and an outer layer distal to the heart (e.g. outer surface opposite inner surface 76, Figs. 6A-B), each composed of a biocompatible material, the inner and outer layers coupled to form one or more fluid-tight seals (e.g. sealed to form chambers 52-74, Figs. 6A-B) that define (i) one or more chambers collectively configured to generally overlay the right ventricle, and(ii)  one or more chambers collectively configured to generally overlaying the left ventricle (e.g. chambers are placed over the right and left ventricles, Fig. 8), a first fluid passageway linked to the right chamber or chambers (e.g. one or more fluid connections, para. [0022], [0035], [0086], [0170], [0172]); second fluid passageway linked to the left chamber or chambers (e.g. one or more fluid connections, para. [0022], [0035], [0086], [0170], [0172]); a fluid reservoir linked to the first and second fluid passageways (e.g. fluid source, para. [0024], [0039], [0082]); and a pump linked to the fluid reservoir and adapted to pump fluid from the fluid reservoir into right chamber or chambers and the left chamber or chambers and to withdraw the fluid from the chambers in a cycle to expand the left chambers and/or the right chambers during systole and contract the chambers during diastole to assist systolic pumping of the heart or diastolic refilling of the heart or both (e.g. inflation or deflation of the one or more bladder, para. [0022], [0035], [0086], [0170], [0172], inflation and deflation of the one or more bladders using a pump, reservoirs and so forth, para. [0170]); wherein the one or more chambers overlaying the right ventricle are fluidically separated from the one or more chambers overlaying the left ventricle except through the fluid reservoir (e.g. may be connected independently or as a group, para. [0169]); pumping fluid in the device with the pump to expand one or more chambers of the device and thereby assist pumping of the left ventricle and/or 
Chekanov teaches an adaptive device for supporting cardiac function during diastolic dysfunction and method thereof which teaches a cardiac jacket (e.g. 12) that can separately adjusting the pressure exerted on the left and right ventricles in diastole (e.g. separate loads on the left and right ventricles, Col. 4, ll. 50-60, Col, 6, ll. 1-7) which discloses adjusting the pressure exerted on the left and right ventricles on at least two occasions separate by at least two days (e.g. heart may adapt to the compression requiring adjustment of the pressure after several days, Col. 7, ll. 26-40). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Criscione with the teachings of Chekanov to include separately adjusting the pressure exerted on the left and right ventricles in diastole on at least two occasions separated by at least two days since the heart may shrink in order to yield the predictable result of maintaining adequate pressure exerted by the jacket on the heart to gradually 
In reference to at least claim 8
Criscione modified by Chekanov teaches a device according to claim 1. Criscione further discloses wherein the method further comprises adjusting the pressure or the time course of pressure exerted on the left or right ventricle in systole by the device or the minimum volume of the left or right ventricle in systole (e.g. individually modulating the end diastolic and end-systolic heart volume, para. [0036]-[0041], [0073], [0078], [0079], [0140]).
In reference to at least claim 9
Criscione modified by Chekanov teaches a device according to claim 1. Criscione further discloses wherein the step of adjusting pressure or time course of pressure occurs after the step of pumping fluid in the device to assist in systole or restrain in diastole is carried out through at least 10 cycles of beating of the heart (e.g. inherent that the device will be used for a length of time greater than one day typically days, weeks or even months which includes 10 cycles).
In reference to at least claim 10
Criscione modified by Chekanov teaches a device according to claim 1. Criscione further discloses wherein the step of adjusting pressure or time course of pressure is carried out on at least two occasions separated by at least two days (e.g. inherent that the device will be used for a length of time greater than one day typically days, weeks or even months which includes at least two occasions separated by at least two days). Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Criscione with the teachings of Chekanov to include separately adjusting the pressure exerted on the left and right ventricles in diastole on at least two occasions separated by at least two days since the heart may shrink in order to yield the predictable result of maintaining adequate pressure exerted by the jacket on the heart to gradually decrease the heart’s dilation allowing for adaptive cardiac remodeling to a heart size in a normal range (e.g. Col. 7, ll. 26-40). 
In reference to at least claim 37
Criscione teaches a device for the modulation of cardiac end diastolic volume which discloses a method of treating heart failure comprising: implanting a device for treating cardiac disease (e.g. implanted on the heart, Fig. 10) comprising: a cardiac jacket adapted to fit generally around the heart of a mammal (e.g. placed around heart, Fig.10), the jacket comprising an inner layer proximal to the heart (e.g. interior surface 76, Figs. 6A-B) and an outer layer distal to the heart (e.g. outer surface opposite inner surface 76, Figs. 6A-B), each composed of a biocompatible material, the inner and outer layers coupled to form one or more fluid-tight seals (e.g. sealed to form chambers 52-74, Figs. 6A-B) that define (i) one or more chambers collectively configured to generally overlay the right ventricle, and(ii)  one or more chambers collectively configured to generally overlaying the left ventricle (e.g. chambers are placed over the right and left ventricles, Fig. 8), a first fluid passageway linked to the right chamber or chambers (e.g. one or more fluid connections, para. [0022], [0035], [0086], [0170], [0172]); second fluid passageway linked to the left chamber or chambers (e.g. one or more fluid connections, para. [0022], [0035], [0086], [0170], [0172]); a fluid reservoir linked to the first and second fluid passageways (e.g. fluid source, para. [0024], [0039], [0082]); and a pump linked to the fluid reservoir and adapted to pump fluid from the fluid reservoir into right chamber or chambers and the left chamber or chambers and to withdraw the fluid from the chambers in a cycle to expand the left chambers and/or the right chambers during systole and contract the chambers during diastole to assist systolic pumping of the heart or diastolic refilling of the heart or both (e.g. inflation or deflation of the one or more bladder, para. [0022], [0035], [0086], [0170], [0172], inflation and deflation of the one or more bladders using a pump, reservoirs and so forth, para. [0170]); pumping fluid in the device with the pump to expand the right chamber(s) and/or left chamber(s) of the device (e.g. inflation or deflation of the one or more bladder, para. [0022], [0035], [0086], [0170], [0172]); and adjusting pressure or time course of pressure exerted on the left or right ventricle in diastole (e.g. individually modulating the end diastolic and end-systolic heart volume, para. 
Chekanov teaches an adaptive device for supporting cardiac function during diastolic dysfunction and method thereof which teaches a cardiac jacket (e.g. 12) that can separately adjusting the pressure exerted on the left and right ventricles in diastole (e.g. separate loads on the left and right ventricles, Col. 4, ll. 50-60, Col, 6, ll. 1-7) which discloses adjusting the pressure exerted on the left and right ventricle on occasions that are separated by at least 24 hours (e.g. heart may adapt to the compression requiring adjustment of the pressure after several days, Col. 7, ll. 26-40). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Criscione with the teachings of Chekanov to include separately adjusting the pressure exerted on the left and right ventricles in diastole in which the adjustments are separated by at least 24 hours in order to yield the predictable result of maintaining adequate pressure exerted by the jacket on the heart to gradually decrease the heart’s dilation allowing for adaptive cardiac remodeling to a heart size in a normal range(e.g. Col. 7, ll. 26-40). 
In reference to at least claim 38
Criscione modified by Chekanov teaches a device according to claim 37. Criscione further discloses that it was well known in the art to detect electrical activity in the heart and synchronize pump activity with the detected electrical activity for automated operations of heart assist devices (e.g. para. [0011]), wherein the step of adjusting pressure or time course of pressure occurs after the step of pumping fluid in the device to assist in systole or restrain in diastole is carried out through at least 10 cycles of beating of the heart (e.g. inherent that the device will be used for a length of time greater than one day typically days, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1,8-10,18, 20,23-27,29 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-6, 12-14,17-20 of U.S. Patent No. 10,278,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite almost identical methods for treating heart failure and a device for treating cardiac disease as the claims recited within U.S. Patent No. 10,278,821 including reciting almost identical claim elements. The differences between the instant application and U.S. Patent No. 10,278,821 being that the instant application recites that the seals define one or more chambers collectively overlaying the right ventricle and/or one or more chambers collectively overlaying the left ventricle, otherwise the claims have almost identical limitations and scope regarding methods for treating heart failure and a device for treating cardiac disease,  therefore, a patent to the methods for treating heart failure and a device for treating cardiac disease in the instant application would improperly extend the right to exclude granted by U.S. Patent No. 10,278,821 which recites an almost identical methods for treating heart failure and a device for treating cardiac disease. Additionally claim 37 recites a method of treating heart failure that is broader than the method recited within U.S. Patent No. 10,278,821 since claim 37 does not positively recite specific elements within step (c) that are recited within U.S. Patent No. 10,278,821, however the method claims recited within U.S. Patent No. 10,278,821 fully anticipate the method recited within claim 37 of the instant application, therefore, a patent to the methods for treating heart failure according to claim 37 in the instant application would improperly extend the right to exclude granted by U.S. Patent No. . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-10 have been considered but are moot since the rejections have been amended to include additional references in view of the claim amendments. Applicant's arguments regarding claim 30 have been fully considered but they are not persuasive. Applicant argues that the written description provides the corresponding structure, material, or acts for performing the entire claimed function and clearly links the structure, material, or acts to the function, the examiner respectfully disagrees. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. MPEP 2181 states that simply stating that elements are known is not enough and further discloses that the structure, material or acts cannot include any structure, material or acts disclosed only in the material incorporated by reference.  The description of the specification is reviewed without relying on any material from the incorporated documents and the “one skilled in the art” analysis is applied to determine whether one skilled in the art could identify the corresponding structure, material, or acts for performing the entire claimed function, see MPEP 2181. When reviewing the description of the specification without relying on material incorporated by reference it is unclear the corresponding structure, material, or acts for performing the entire claimed function. It is noted that the double patenting rejections have been maintained since the TD filed on 3/24/2021 was disapproved, see action mailed 4/1/2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792